PER CURIAM.
This action was -commenced to recover taxes paid under protest by the defendant, and was by agreement not determined until after the decision by this court of the case of Simmons v. Ericson, 54 S. D. 429, 223 N. W. 342. After the decision in that case, the trial court upon stipulated facts made conclusions of law and entered judgment against the defendants. *120The defendants have appealed. The contentions of the defendant upon this appeal are without merit, and the judgment is affirmed.
POLLEY, P. J, and' CAMPBELL, ROBERTS, WARREN, and RUDOLPH, JJ., concur.